DETAILED ACTION
This is a non-final Office action in response to the amendment filed 07/28/2022 and the RCE filed 08/29/2022.

Status of Claims
Claims 1-7, 9-12, 14-29, 32-35, and 37-41 are pending;
Claims 1, 6, 9, 14, 15, 20, 26, 29, 32, 33, 35, 37, and 38 are currently amended; claims 2, 3, 5, 7, 10, 16, 17, 19, 21, 22, 28, 34, and 39-41 were previously presented; claims 4, 11, 12, 18, 23-25, and 27 are original; claims 8, 13, 30, 31, and 36 have been cancelled;
Claims 1-7, 9-12, 14-29, 32, 35, and 37-41 are rejected; claims 33 and 34 are objected to.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The applicant's submission filed 07/28/2022 has been entered.

Response to Arguments
The applicant's arguments with respect to Roos (US 4,517,632) have been fully considered but they are not persuasive.  In particular, the applicant argues that "while Roos teaches multiple sensors that can be activated to release the brakes, Roos teaches that the activation of any one of those sensors is sufficient to release the brakes" (remarks, page 14, lines 4-6).  The Examiner respectfully disagrees, since Roos clearly teaches that the metallic sensors (Roos: 21, fig 1) accommodated in the handlebars (Roos: 19, fig 1) or in the sterilisable handgrip (Roos: 20, fig 1) are touched by an operator, thereby releasing the brakes (Roos: 18, fig 2; col 4, lines 17-45).  Therefore, the limitations "the brake system is configured to require activation of at least two sensors to release the brake at each joint" are fully taught by Roos.

Claim Objections
Claims 6, 20, 26, and 29 are objected to because of the following informalities:
Claim 6, line 4, "a respective brake of the brake system" appears to be --a respective one of the brakes of the brake system--.
Claim 20, line 5, "a respective brake of the brake system" appears to be --a respective one of the brakes of the brake system--.
Claim 26, line 10, the word "and" should be removed because "at least one conduit" is recited in line 11 and "a brake system" is recited in line 18.
Claim 29, line 7, the word "and" should move to line 12 because "a brake system" is recited in line 13. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6, 7, 14, 20, 21, 35, and 37-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the limitations "each pivot pin engaging a respective brake of the brake system for selectively preventing rotation about the pivot pin" in lines 3-6 are indefinite because it is not clear as to whose rotation (e.g., the rotation of what structure) about the pivot pin is selectively prevented.  The metes and the bounds of the claim cannot be ascertained.  Similar rejection applies to the limitations in claim 20 (lines 4-7).  Appropriate correction is required.
Regarding claim 14, the limitation "brakes" in claim 14 (line 2) is indefinite because it is not clear as to how the "brakes" in claim 14 are related to the "brake at each joint" in claim 1 (line 13).  For example, does the "brake system" in claim 14 require the "brakes" in claim 14 in addition to the "brake at each joint" in claim 1?  Or do the "brakes" in claim 14 include the "brake at each joint" in claim 1?  Similar rejection applies to the limitation "brakes" in claim 37 (line 3).  Appropriate correction is required.
Regarding claim 35, there is insufficient antecedent basis for the limitation "each joint" (line 10) in the claim.  As best understood, claim 35 does not recite limitations such as "a joint" or "joints" prior to the limitation "each joint" in line 10.  Note that the limitation "each joint" is further recited in claim 35 (lines 12 and 15).  Appropriate correction is required.
Regarding claim 39, it is not clear as to how "the at least one conduit extends… below a lowermost portion of the load bearing periphery of each of the at least three horizontally aligned members as the at least one conduit extends along each of the at least three horizontally aligned members" as recited in lines 1-5.  As best understood, it the at least one conduit (22) only extends above an uppermost portion of the load bearing periphery of each of the at least three horizontally aligned members (18) "as the at least one conduit [22] extends along each of the at least three horizontally aligned members [18]."  The at least one conduit (22) does not extend below the lowermost portion of the load bearing periphery of each of the at least three horizontally aligned members (18) until it extends along the telescoping tubes (230) of the boom connecting assembly (200).  The applicant is advised to clarify the instant limitations.  Appropriate correction is required.
Claims 7, 21, and 38 are rejected as being dependent from a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 9, 11, 15, 16, 19, 20, 23-28, 35, 39, and 40, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Steger (US 2010/0258694 A1) in view of Timoszyk et al. (US 2015/0184779 A1), hereinafter Timoszyk, Dunfee et al. (US 7,240,477 B1), hereinafter Dunfee, and Roos            (US 4,517,632).
Regarding claim 1, Steger discloses a suspension arm assembly (see Figure 1, see paragraph 0009, lines 1-12) comprising: at least three horizontally aligned members (300, fig 5, see annotation) relatively rotatable about each other (see Figures 5 and 6), each adjacent pair of the at least three horizontally aligned members being connected to each other by a joint (paragraph 0022, lines 6-8), each of the at least three horizontally aligned members defining a load bearing periphery (40, fig 2); and at least one line (180, fig 7) extending along the at least three horizontally aligned members (see Figure 7), the at least one line not being located within the load bearing periphery of each of the at least three horizontally aligned members (see Figures 6 and 7), wherein the at least one line extends along a path that extends along the at least three horizontally aligned members (see Figures 6 and 7).



    PNG
    media_image1.png
    434
    718
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    336
    534
    media_image2.png
    Greyscale


[AltContent: textbox (300 – Three Horizontally Aligned Members)][AltContent: arrow][AltContent: arrow]
[AltContent: arrow]




    PNG
    media_image3.png
    371
    749
    media_image3.png
    Greyscale







Steger does not disclose the suspension arm assembly, (1) wherein the suspension arm assembly further comprises: a boom connecting assembly rotatably connected to one of the at least three horizontally aligned members, wherein the at least one line comprises at least one conduit, wherein the at least one conduit extends down through a central portion of the boom connecting assembly; (2) wherein a rotational axis of each joint connecting a respective adjacent pair of the at least three horizontally aligned members intersects the path; (3) wherein the suspension arm assembly further comprises: a brake system comprising a brake at each joint for selectively preventing movement of respective adjacent ones of the at least three horizontally aligned members about the joint, wherein the brake system is configured to require activation of at least two sensors to release the brake at each joint.
With respect to the missing limitations (1) above, Timoszyk teaches a suspension arm assembly (1000, fig 11) comprising: a plurality of support members (1022, 1024, fig 11); a boom connecting assembly (1026, fig 11) rotatably connected to one of the plurality of support members (paragraph 0043, lines 11 and 12); a medical device (1006, fig 11) connected to the plurality of support members via the boom connecting assembly (see Figure 11); and at least one conduit (1030, 1040, 1050, fig 11) extending along the plurality of support members and down through a central portion of the boom connecting assembly (see Figure 11, see paragraph 0043, lines 12-17).

    PNG
    media_image4.png
    742
    550
    media_image4.png
    Greyscale












Steger and Timoszyk are analogous art because they are at least from the same field of endeavor, i.e., supports.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the at least one line (Steger: 180, fig 7) as at least one conduit (Timoszyk: 1030, 1040, 1050, fig 11) as taught by Timoszyk.  The motivation would have been to allow various medical devices for different purposes to be used with the suspension arm assembly.  Moreover, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to rotatably connect the medical device (Steger: paragraph 0009, line 11, paragraph 0025, line 9) to one of the at least three horizontally aligned members (Steger: 300, fig 5, see annotation) via a boom connecting assembly (Timoszyk: 1026, fig 11), such that the at least one conduit (Steger: 180, fig 7, as modified by, Timoszyk: 1030, 1040, 1050, fig 11) extends down through a central portion of the boom connecting assembly (Timoszyk: see Figure 11), as taught by Timoszyk.  The motivation would have been to accommodate spaces or rooms with high ceilings, such that the user can conveniently manipulate the medical devices.
With respect to the missing limitations (2) above, Dunfee teaches a link assembly (10, fig 1) comprising: at least three link members (12, fig 1) relatively rotatable about each other (col 4, lines 42-49), each adjacent pair of the at least three link members being connected to each other by a joint (18, 20, fig 2, col 4, lines 32-53), each of the at least three link members defining a load bearing periphery (48, fig 4) and having at least one conduit routing housing (47F, fig 4B); and at least one conduit (78, fig 4A, col 4, lines 9 and 10) extending along the at least three link members (see Figure 6) and being routed by the at least one conduit routing housing of each of the at least three link members (see Figure 6), the at least one conduit not being located within the load bearing periphery of each of the three link members (see Figures 2, 4, and 4B), wherein the at least one conduit extends along a path that extends along the at least three link members (see Figure 6), and wherein a rotational axis of each joint connecting a respective adjacent pair of the at least three link members intersects the path (see Figure 6).

    PNG
    media_image5.png
    513
    600
    media_image5.png
    Greyscale









Dunfee is analogous art because it is at least from the same field of endeavor, i.e., supports.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form each of the at least three horizontally aligned members (Steger: 300, fig 5, see annotation) with at least one conduit routing housing (Dunfee: 47F, fig 4B) to route at least one conduit (Dunfee: 78, fig 4A; Steger: 180, fig 7, as modified by, Timoszyk: 1030, 1040, 1050, fig 11), such that the at least one conduit extends along a path that extends along the at least three horizontally aligned members (Dunfee: see Figure 6), and a rotational axis of each joint connecting a respective adjacent pair of the at least three horizontally aligned members intersects the path (Dunfee: see Figure 6), as taught by Dunfee.  The motivation would have been to allow additional conduits to be neatly organized and routed by the at least three horizontally aligned members at more locations for increased utility of the suspension arm assembly.
With respect to the missing limitations (3) above, Roos teaches a suspension arm assembly (see Figure 1) comprising: a plurality of arms (11, 12, 13, 14, fig 1) relatively rotatable about each other (see Figure 1), each adjacent pair of the plurality of arms being connected to each other by a joint (17, fig 1); and a brake system (18, 21, 32, fig 3) comprising a brake (18, fig 2) at each joint for selectively preventing movement of respective adjacent ones of the plurality of arms about the joint (col 4, lines 46-56), wherein the brake system is configured to require activation of at least two sensors (21, fig 1, col 4, lines 17-20, e.g., the sensors 21 accommodated in the handlebars 19) to release the brake at each joint (col 4, lines 17-45).

    PNG
    media_image6.png
    680
    787
    media_image6.png
    Greyscale









Roos is analogous art because it is at least from the same field of endeavor, i.e., supports.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the suspension arm assembly (Steger: see Figure 1, see paragraph 0009, lines 1-12) with a brake system (Roos: 18, 21, 32, fig 3) comprising a brake (Roos: 18, fig 2) at each joint (Steger: paragraph 0022, lines 6-8) for selectively preventing movement of respective adjacent ones of the at least three horizontally aligned members (Steger: 300, fig 5, see annotation) about the joint (Roos: col 4, lines 46-56), wherein the brake system is configured to require activation of at least two sensors (Roos: 21, fig 1, col 4, lines 17-20, e.g., the sensors 21 accommodated in the handlebars 19) to release the brake at each joint (Roos: col 4, lines 17-45), as taught by Roos.  The motivation would have been to allow convenient user control of the release of rotational movement of the at least three horizontally aligned members.  Therefore, it would have been obvious to combine Steger, Timoszyk, Dunfee, and Roos to obtain the invention as specified in claim 1.
Accordingly, Steger, as modified by Timoszyk, Dunfee, and Roos, teaches a suspension arm assembly (Steger: see Figure 1, see paragraph 0009, lines 1-12) comprising: at least three horizontally aligned members (Steger: 300, fig 5, see annotation) relatively rotatable about each other (Steger: see Figures 5 and 6), each adjacent pair of the at least three horizontally aligned members being connected to each other by a joint (Steger: paragraph 0022, lines 6-8), each of the at least three horizontally aligned members defining a load bearing periphery (Steger: 40, fig 2); a boom connecting assembly (Timoszyk: 1026, fig 11) rotatably connected to one of the at least three horizontally aligned members (Timoszyk: see Figure 11, see paragraph 0043, lines 11 and 12; Steger: see Figure 6); at least one conduit (Steger: 180, fig 7, as modified by, Timoszyk: 1030, 1040, 1050, fig 11; Dunfee: 78, fig 6) extending along the at least three horizontally aligned members (Steger: see Figure 7; Dunfee: see Figure 6) and down through a central portion of the boom connecting assembly (Timoszyk: see Figure 11, see paragraph 0043, lines 12-17; Steger: see Figure 7), the at least one conduit not being located within the load bearing periphery of each of the at least three horizontally aligned members (Steger: see Figures 6 and 7; Dunfee: see Figure 2, 4, and 4B), wherein the at least one conduit extends along a path that extends along the at least three horizontally aligned members (Dunfee: see Figure 6; Steger: see Figures 5-7), and wherein a rotational axis of each joint connecting a respective adjacent pair of the at least three link members intersects the path (Dunfee: see Figure 6; Steger: see Figures 5-7); and a brake system (Roos: 18, 21, 32, fig 3) comprising a brake (Roos: 18, fig 2) at each joint for selectively preventing movement of respective adjacent ones of the at least three horizontally aligned members about the joint (Roos: col 4, lines 46-56), wherein the brake system is configured to require activation of at least two sensors (Roos: 21, fig 1, col 4, lines 17-20, e.g., the sensors 21 accommodated in the handlebars 19) to release the brake at each joint (Roos: col 4, lines 17-45).
Regarding claim 2, wherein: the at least one conduit is routed horizontally and not vertically between each adjacent pair of the at least three horizontally aligned members (Dunfee: see Figure 6; Steger: see Figures 5-7).
Regarding claim 5, wherein: each of the at least three horizontally aligned members includes at least one conduit routing housing (Dunfee: 47F, fig 4B) located outside of the load bearing periphery and having the at least one conduit therein (Dunfee: see Figures 4A and 6; Steger: see Figure 7).
Regarding claim 6, wherein: each of the at least three horizontally aligned members includes a pivot pin (Steger: paragraph 0022, lines 6-8) for connecting to an adjacent one of the at least three horizontally aligned members (Steger: see Figure 6), each pivot pin engaging a respective brake (Roos: 18, fig 2) of the brake system for selectively{00369411.docx} 25 preventing rotation about the pivot pin (Roos: col 3, lines 41-59).
Regarding claim 9, Steger, as modified by Timoszyk, Dunfee, and Roos with respect to claim 1, teaches the medical suspension arm assembly, wherein: the at least two sensors comprise at least two spaced capacitance touch sensors (Roos: 21, fig 1, col 4, lines 17-20, e.g., the sensors 21 accommodated in the handlebars 19; as shown in Figure 1, the handlebars 19 are spaced apart and therefore the sensors 21 are also spaced apart).
Assuming the applicant argues that the at least two capacitance touch sensors (Roos: 21, fig 1, col 4, lines 17-20, e.g., the sensors 21 accommodated in the handlebars 19) are not spaced apart, it would have been an obvious matter of design choice to one of ordinary skill in the art, before the effective filing date of the claimed invention, to space apart the at least two capacitance touch sensors (Roos: 21, fig 1, col 4, lines 17-20, e.g., the sensors 21 accommodated in the handlebars 19) in the handlebars (Roos: 19, fig 1), since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  The motivation would have been to allow separate sensing such that one sensor does not interfere with the other.  Therefore, it would have been obvious to modify the combination of Steger, Timoszyk, Dunfee, and Roos to obtain the invention as specified in claim 9.
Regarding claim 11, wherein: at least two of the at least three horizontally aligned members are substantially identical (Steger: see Figure 6; Dunfee: see Figure 2).
Regarding claim 15, Steger, as modified by Timoszyk, Dunfee, and Roos (see above discussions with respect to claim 1), teaches a medical suspension arm assembly (Steger: see Figure 1, see paragraph 0009, lines 1-12) comprising: a ceiling attachment member (Steger: 170, fig 5, paragraph 0026, line 5 and 6) for connecting the medical suspension arm assembly to a ceiling (Steger: paragraph 0026, line 5 and 6); at least three horizontally aligned members (Steger: 300, fig 5, see annotation) relatively rotatable about each other (Steger: see Figures 5 and 6), each adjacent pair of the at least three horizontally aligned members being connected to each other by a joint (Steger: paragraph 0022, lines 6-8), each of the at least three horizontally aligned members defining a load bearing periphery (Steger: 40, fig 2); a boom connecting assembly (Timoszyk: 1026, fig 11) rotatably connected to one of the at least three horizontally aligned members (Timoszyk: see Figure 11, see paragraph 0043, lines 11 and 12; Steger: see Figure 6); a medical device (Steger: paragraph 0009, line 11, paragraph 0025, line 9) supported by the at least three horizontally aligned members and the boom connecting assembly for providing medical services or information (Timoszyk: see Figure 11; Steger: see Figure 6); at least one conduit (Steger: 180, fig 7, as modified by, Timoszyk: 1030, 1040, 1050, fig 11; Dunfee: 78, fig 6) extending along the ceiling attachment member, the at least three horizontally aligned members, and down through a central portion of the boom connecting assembly to the medical device (Timoszyk: see Figure 11, see paragraph 0043, lines 12-17; Steger: see Figure 7; Dunfee: see Figure 6), the at least one conduit not being located within the load bearing periphery of each of the at least three horizontally aligned members (Steger: see Figures 6 and 7; Dunfee: see Figure 2, 4, and 4B), wherein the at least one conduit extends along a path that extends along the at least three horizontally aligned members (Dunfee: see Figure 6; Steger: see Figures 5-7), and wherein a rotational axis of each joint connecting a respective adjacent pair of the at least three link members intersects the path (Dunfee: see Figure 6; Steger: see Figures 5-7); and a brake system (Roos: 18, 21, 32, fig 3) comprising a brake (Roos: 18, fig 2) at each joint for selectively preventing movement of respective adjacent ones of the at least three horizontally aligned members about the joint (Roos: col 4, lines 46-56), wherein the brake system is configured to require activation of at least two sensors (Roos: 21, fig 1, col 4, lines 17-20, e.g., the sensors 21 accommodated in the handlebars 19) to release the brake at each joint (Roos: col 4, lines 17-45).
Regarding claim 16, wherein: the at least one conduit is routed horizontally and not vertically between each adjacent pair of the horizontally aligned members (Dunfee: see Figure 6; Steger: see Figures 5-7).
Regarding claim 19, wherein: each of the at least three horizontally aligned members includes at least one conduit routing housing (Dunfee: 47F, fig 4B) located outside of the load bearing periphery and having the at least one conduit therein (Dunfee: see Figures 4A and 6; Steger: see Figure 7).
Regarding claim 20, wherein: each of the at least three horizontally aligned members includes a pivot pin (Steger: paragraph 0022, lines 6-8) located between each adjacent pair of the at least three horizontally aligned members (Steger: see Figure 6), each pivot pin engaging a respective brake (Roos: 18, fig 2) of the brake system for selectively{00369411.docx} 25 preventing rotation about the pivot pin (Roos: col 3, lines 41-59).
Regarding claim 23, Steger, as modified by Timoszyk, Dunfee, and Roos (see above discussions with respect to claim 1), does not teach the medical suspension arm assembly, wherein the medical device comprises a service head.
Timoszyk teaches a medical suspension arm assembly (1000, fig 11) comprising: a medical device (1006, fig 11), wherein the medical device comprises a service head (1006, fig 11, paragraph 0044, line 5).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the medical device (Steger: paragraph 0009, line 11, paragraph 0025, line 9) with a service head (Timoszyk: 1006, fig 11, paragraph 0044, line 5) as taught by Timoszyk.  The motivation would have been to allow different medical equipment to be connected to the service head.  Therefore, it would have been obvious to combine Steger, Timoszyk, Dunfee, and Roos to obtain the invention as specified in claim 23.
Regarding claim 24, Steger, as modified by Timoszyk, Dunfee, and Roos (see above discussions with respect to claim 1), does not teach the medical suspension arm assembly, wherein the medical device comprises a surgical light.
Timoszyk teaches a medical suspension arm assembly (10, fig 1) comprising: a medical device (12, fig 1), wherein the medical device comprises a surgical light (12a, fig 1, page 2, left column, lines 1 and 2).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the medical device (Steger: paragraph 0009, line 11, paragraph 0025, line 9) with a surgical light (Timoszyk: 12a, fig 1, page 2, left column, lines 1 and 2) as taught by Timoszyk.  The motivation would have been to improve lighting of the medical facility should a surgical procedure take place.  Therefore, it would have been obvious to combine Steger, Timoszyk, Dunfee, and Roos to obtain the invention as specified in claim 24.
Regarding claim 25, wherein: at least two of the at least three horizontally aligned members are substantially identical (Steger: see Figure 6; Dunfee: see Figure 2).
Regarding claim 26, Steger, as modified by Timoszyk, Dunfee, and Roos (see above discussions with respect to claim 1), teaches a medical suspension arm assembly (Steger: see Figure 1, see paragraph 0009, lines 1-12) comprising: an attachment member (Steger: 170, fig 5, paragraph 0026, line 5 and 6) for connecting the medical suspension arm assembly to a support structure (Steger: paragraph 0026, line 5 and 6); at least three horizontally aligned members (Steger: 300, fig 5, see annotation) relatively rotatable about each other (Steger: see Figures 5 and 6), each adjacent pair of the at least three horizontally aligned members being connected to each other by a joint (Steger: paragraph 0022, lines 6-8); a boom connecting assembly (Timoszyk: 1026, fig 11) rotatably connected to one of the at least three horizontally aligned members (Timoszyk: see Figure 11, see paragraph 0043, lines 11 and 12; Steger: see Figure 6); a medical device (Steger: paragraph 0009, line 11, paragraph 0025, line 9) supported by the at least three horizontally aligned members and the boom connecting assembly for providing medical services or information (Timoszyk: see Figure 11; Steger: see Figure 6); and at least one conduit (Steger: 180, fig 7, as modified by, Timoszyk: 1030, 1040, 1050, fig 11; Dunfee: 78, fig 6) extending along the attachment member, the at least three horizontally aligned members, and down through a central portion of the boom connecting assembly to the medical device (Timoszyk: see Figure 11, see paragraph 0043, lines 12-17; Steger: see Figure 7; Dunfee: see Figure 6), the at least one conduit being routed horizontally and not vertically between each adjacent pair of the horizontally aligned members (Dunfee: see Figure 6; Steger: see Figures 5-7), wherein the at least one conduit extends along a path that extends along the at least three horizontally aligned members (Dunfee: see Figure 6; Steger: see Figures 5-7), and wherein a rotational axis of each joint connecting a respective adjacent pair of the at least three link members intersects the path (Dunfee: see Figure 6; Steger: see Figures 5-7); and a brake system (Roos: 18, 21, 32, fig 3) comprising a brake (Roos: 18, fig 2) at each joint for selectively preventing movement of respective adjacent ones of the at least three horizontally aligned members about the joint (Roos: col 4, lines 46-56), wherein the brake system is configured to require activation of at least two sensors (Roos: 21, fig 1, col 4, lines 17-20, e.g., the sensors 21 accommodated in the handlebars 19) to release the brake at each joint (Roos: col 4, lines 17-45).
Regarding claim 27, wherein: at least two of the at least three horizontally aligned members are substantially identical (Steger: see Figure 6; Dunfee: see Figure 2).
Regarding claim 28, wherein: at least one of the at least three horizontally aligned members have an arm horizontal length smaller than 25% of a total horizontal length of all of the at least three horizontally aligned members (Steger: see Figure 5).
Regarding claim 35, Steger, as modified by Timoszyk, Dunfee, and Roos (see above discussions with respect to claim 1), teaches a method of using a suspension arm assembly (Steger: see Figure 1, see paragraph 0009, lines 1-12) comprising: repositioning an end of the suspension arm assembly (Steger: see Figure 1, see paragraph 0009, lines 1-12), the suspension arm assembly comprising at least three horizontally aligned members (Steger: 300, fig 5, see annotation) rotatably connected to each other (Steger: see Figures 5 and 6), a boom connecting assembly (Timoszyk: 1026, fig 11) rotatably connected to one of the at least three horizontally aligned members (Timoszyk: see Figure 11, see paragraph 0043, lines 11 and 12; Steger: see Figure 6), and at least one conduit (Steger: 180, fig 7, as modified by, Timoszyk: 1030, 1040, 1050, fig 11; Dunfee: 78, fig 6) extending along the at least three horizontally aligned members (Steger: see Figure 7; Dunfee: see Figure 6), each of the at least three horizontally aligned members defining a load bearing periphery (Steger: 40, fig 2), and the at least one conduit not being located within the load bearing periphery of each of the at least three horizontally aligned members (Steger: see Figures 6 and 7; Dunfee: see Figure 2, 4, and 4B), wherein the at least one conduit extends along a path that extends along the at least three horizontally aligned members (Dunfee: see Figure 6; Steger: see Figures 5-7), and wherein a rotational axis of each joint (Steger: paragraph 0022, lines 6-8) connecting a respective adjacent pair of the at least three link members intersects the path (Dunfee: see Figure 6; Steger: see Figures 5-7), and wherein the suspension arm assembly comprises a brake system (Roos: 18, 21, 32, fig 3) comprising a brake (Roos: 18, fig 2) at each joint for selectively preventing movement of respective adjacent ones of the at least three horizontally aligned members about the joint (Roos: col 4, lines 46-56), wherein the brake system is configured to require activation of at least two sensors (Roos: 21, fig 1, col 4, lines 17-20, e.g., the sensors 21 accommodated in the handlebars 19) to release the brake at each joint (Roos: col 4, lines 17-45).
Regarding claim 39, wherein the at least one conduit extends above an uppermost portion of the load bearing periphery of each of the at least three horizontally aligned members or below a lowermost portion of the load bearing periphery of each of the at least three horizontally aligned members (Steger: see Figures 2 and 6; Timoszyk: see Figure 11; Dunfee: see Figures 4B and 6).
Regarding claim 40, Steger, as modified by Timoszyk, Dunfee, and Roos (see above discussions with respect to claims 1 and 23), teaches the suspension arm assembly, comprising a service head (Timoszyk: 1006, fig 11, paragraph 0044, line 5) that is connected to the at least three horizontally aligned members via the boom connecting assembly (Timoszyk: see Figure 11; Steger: see Figure 6).

Claims 3, 4, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Steger (US 2010/0258694 A1) in view of Timoszyk et al.         (US 2015/0184779 A1), hereinafter Timoszyk, Dunfee et al. (US 7,240,477 B1), hereinafter Dunfee, Roos (US 4,517,632), and Van Lieshout (US 6,601,811 B1).
Regarding claim 3, Steger, as modified by Timoszyk, Dunfee, and Roos with respect to claim 1, teaches the suspension arm assembly, wherein each of the at least three horizontally aligned members includes at least one conduit routing housing (Dunfee: 47F, fig 4B), the at least one conduit routing housing of each of the at least three horizontally aligned members having the at least one conduit being routed therethrough (Dunfee: see Figures 4A and 6).

Steger, as modified by Timoszyk, Dunfee, and Roos with respect to claim 1, does not teach the suspension arm assembly, further including: at least one boom shell about the at least three horizontally aligned members; wherein the at least one conduit routing housing of each of the at least three horizontally aligned members is located between the load bearing periphery and the at least one boom shell.
Van Lieshout teaches an arm assembly (1, fig 1b) comprising: at least one boom shell (11, 12, 15, 16, 17, fig 1b) about horizontally aligned members (7, 8, fig 2), wherein at least one line (10, fig 2) is located between the at least one boom shell and a periphery of each of the horizontally aligned members (see Figures 1b and 2).

    PNG
    media_image7.png
    830
    654
    media_image7.png
    Greyscale














Van Lieshout is analogous art because it is at least from the same field of endeavor, i.e., supports.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to provide at least one boom shell (Van Lieshout: 11, 12, 15, 16, 17, fig 1b) about the at least three horizontally aligned members (Steger: 300, fig 5, see annotation), such that the at least one conduit routing housing (Dunfee: 47F, fig 4B) of each of the at least three horizontally aligned members is located between the load bearing periphery (Steger: 40, fig 2) and the at least one boom shell (Van Lieshout: see Figures 1b and 2; Dunfee: see Figure 6; Steger: see Figure 6), as taught by Van Lieshout.  The motivation would have been to enhance protection of the at least three horizontally aligned members in the surgical setting against contamination or the like.  Therefore, it would have been obvious to combine Steger, Timoszyk, Dunfee, Roos, and Van Lieshout to obtain the invention as specified in claim 3.
Accordingly, Steger, as modified by Timoszyk, Dunfee, Roos, and Van Lieshout (see above discussions with respect to claims 1 and 3), teaches the suspension arm assembly, further including: at least one boom shell (Van Lieshout: 11, 12, 15, 16, 17, fig 1b) about the at least three horizontally aligned members (Van Lieshout: see Figure 1b; Steger: see Figure 7); wherein each of the at least three horizontally aligned members includes at least one conduit routing housing (Dunfee: 47F, fig 4B) located between the load bearing periphery and the at least one boom shell (Van Lieshout: see Figures 1b and 2; Dunfee: see Figure 6; Steger: see Figure 6), the at least one conduit routing housing of each of the at least three horizontally aligned members having the at least one conduit being routed therethrough (Dunfee: see Figures 4A and 6).
Regarding claim 4, Steger, as modified by Timoszyk, Dunfee, Roos, and Van Lieshout (see above discussions with respect to claims 1 and 3), teaches the suspension arm assembly, further including: at least one boom shell (Van Lieshout: 11, 12, 15, 16, 17, fig 1b) about each of the at least three horizontally aligned members (Van Lieshout: see Figure 1b; Steger: see Figure 7).
Regarding claim 17, Steger, as modified by Timoszyk, Dunfee, Roos, and Van Lieshout (see above discussions with respect to claims 1 and 3) teaches the suspension arm assembly, further including: at least one boom shell (Van Lieshout: 11, 12, 15, 16, 17, fig 1b) about the at least three horizontally aligned members (Van Lieshout: see Figure 1b; Steger: see Figure 7); wherein each of the at least three horizontally aligned members includes at least one conduit routing housing (Dunfee: 47F, fig 4B) located between the load bearing periphery and the at least one boom shell (Van Lieshout: see Figures 1b and 2; Dunfee: see Figure 6; Steger: see Figure 6), the at least one conduit routing housing of each of the at least three horizontally aligned members having the at least one conduit being routed therethrough (Dunfee: see Figures 4A and 6). 
Regarding claim 18, Steger, as modified by Timoszyk, Dunfee, Roos, and Van Lieshout (see above discussions with respect to claims 1 and 3) teaches the suspension arm assembly, further including: at least one boom shell (Van Lieshout: 11, 12, 15, 16, 17, fig 1b) about each of the at least three horizontally aligned members (Van Lieshout: see Figure 1b; Steger: see Figure 7).


Claims 7, 10, 21, and 22, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Steger (US 2010/0258694 A1) in view of Timoszyk et al. (US 2015/0184779 A1), hereinafter Timoszyk, Dunfee et al. (US 7,240,477 B1), hereinafter Dunfee, Roos (US 4,517,632), and Hirsch (US 2016/0120720 A1).
Regarding claim 7, Steger, as modified by Timoszyk, Dunfee, and Roos with respect to claim 1, does not teach the suspension arm assembly, wherein: each of the at least three horizontally aligned members includes a removable C-shaped flange for selectively locking the pivot pin in position on the at least three horizontally aligned members.
Hirsch teaches an arm assembly (10, fig 1) comprising: at least three horizontally aligned members (16, 18, 20, fig 1), wherein each of the at least three horizontally aligned members includes a removably C-shaped flange (52a, 52b, 53, fig 2, also see Figures 6 and 11) for selectively locking a pivot pin (54, fig 2) in position on the at least three horizontally aligned members.

    PNG
    media_image8.png
    727
    1021
    media_image8.png
    Greyscale









Hirsch is analogous art because it is at least from the same field of endeavor, i.e., supports.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the hinge members (Steger: 50, fig 2) of each of the at least three horizontally aligned members (Steger: 300, fig 5, see annotation) as a removable C-shaped flange (Hirsch: 52a, 52b, 53, fig 2) as taught by Hirsch.  The motivation would have been to allow convenient replacement of the hinge members if damaged.  Therefore, it would have been obvious to combine Steger, Timoszyk, Dunfee, Roos, and Hirsch to obtain the invention as specified in claim 7.
Regarding claim 10, Steger, as modified by Timoszyk, Dunfee, and Roos with respect to claim 1, does not teach the suspension arm assembly, wherein: the at least three horizontally aligned members are hollow and have a substantially rectangular cross-sectional shape.
Hirsch teaches an arm assembly (10, fig 1) comprising: at least three horizontally aligned members (16, 18, 20, fig 1), wherein the at least three horizontally aligned members are hollow (see Figures 1 and 9) and have a substantially rectangular cross-sectional shape (see Figures 1 and 9).

    PNG
    media_image9.png
    513
    545
    media_image9.png
    Greyscale





[AltContent: textbox (Selected Portion of Figure 9)]

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form each of the at least three horizontally aligned members (Steger: 300, fig 5, see annotation) as a hollow member (Hirsch: 16, 18, 20, fig 1, also see Figure 9) with a substantially rectangular cross-sectional shape (Steger: see Figures 1 and 9) as taught by Hirsch.  The motivation would have been to provide stronger and also lightweight horizontally aligned members to better support the medical device.  Therefore, it would have been obvious to combine Steger, Timoszyk, Dunfee, Roos, and Hirsch to obtain the invention as specified in claim 10.
Regarding claim 21, Steger, as modified by Timoszyk, Dunfee, Roos, and Hirsch (see above discussions with respect to claims 1 and 7), teaches the medical suspension arm assembly, wherein: each of the at least three horizontally aligned members includes a removable C-shaped arm (Hirsch: 52a, 52b, 53, fig 2, also see Figures 6 and 11) for selectively locking the pivot pin in position on the at least three horizontally aligned members (Hirsch: see Figures 1, 6 and 11).
Regarding claim 22, Steger, as modified by Timoszyk, Dunfee, Roos, and Hirsch (see above discussions with respect to claims 1 and 10), teaches the medical suspension arm assembly, wherein: the at least three horizontally aligned members are hollow (Hirsch: see Figures 1 and 9) and have a substantially rectangular cross-sectional shape (Hirsch: see Figures 1 and 9).




Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Steger (US 2010/0258694 A1) in view of Timoszyk et al. (US 2015/0184779 A1), hereinafter Timoszyk, Dunfee et al. (US 7,240,477 B1), hereinafter Dunfee, Roos (US 4,517,632), and Mizuno et al. (US 6,569,084 B1), hereinafter Mizuno.
Regarding claim 12, Steger, as modified by Timoszyk, Dunfee, and Roos with respect to claim 1, does not teach the suspension arm assembly, further including: a powered system for selectively causing rotations of at least two of the at least three horizontally aligned members about each other.
Mizuno teaches an arm system (25, fig 10) comprising: a curved portion (3) including at least three segments (3a, fig 10, see annotation); and a powered system (80, fig 10) for selectively causing movement of at least two of the at least three segments of the curved portion (see Figure 10, see col 10, lines 5 and 6).

    PNG
    media_image10.png
    616
    544
    media_image10.png
    Greyscale








[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (3a – Three Segments)]


Mizuno is analogous art because it is at least from the same field of endeavor, i.e., supports.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to provide a powered system (Mizuno: 80, fig 10) to the suspension arm assembly (Steger: see Figure 1, see paragraph 0009, lines 1-12) to guide the rotations of the at least three horizontally aligned members (Steger: 300, fig 5, see annotation) about each other as taught by Mizuno.  The motivation would have been to allow convenient remote control of the rotations of the at least three horizontally aligned members.  Therefore, it would have been obvious to combine Steger, Timoszyk, Dunfee, Roos, and Mizuno to obtain the invention as specified in claim 12.

Claims 14, 37, and 38, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Steger (US 2010/0258694 A1) in view of Timoszyk et al. (US 2015/0184779 A1), hereinafter Timoszyk, Dunfee et al. (US 7,240,477 B1), hereinafter Dunfee, Roos (US 4,517,632), and Bereznicki et al. (US 8,360,408 B2), hereinafter Bereznicki.
Regarding claim 14, Steger, as modified by Timoszyk, Dunfee, and Roos with respect to claim 1, does not teach the suspension arm assembly, wherein: the brake system is configured for sequential release of brakes of the brake system.
Bereznicki teaches an arm assembly (10, fig 2) comprising: a brake system (col 4, line 60) configured for individual or sequential release of brakes of the brake system (col 1, lines 59-61).


    PNG
    media_image11.png
    783
    491
    media_image11.png
    Greyscale














Bereznicki is analogous art because it is at least from the same field of endeavor, i.e., supports.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to allow the brakes (Roos: 18, fig 2) of the brake system to be individually or sequentially released (Bereznicki: col 1, lines 59-61) as taught by Bereznicki.  The motivation would have been to allow the joints to be released one at a time for fine adjustment of the suspension arm assembly.  Therefore, it would have been obvious to combine Steger, Timoszyk, Dunfee, Roos, and Bereznicki to obtain the invention as specified in claim 14.
Regarding claim 37, Steger, as modified by Timoszyk, Dunfee, Roos, and Bereznicki (see above discussions with respect to claims 1 and 14), teaches the method of using the suspension arm assembly further including: sequentially releasing brakes of the brake system (Bereznicki: col 1, lines 59-61).
Regarding claim 38, Steger, as modified by Timoszyk, Dunfee, Roos, and Bereznicki (see above discussions with respect to claims 1 and 14), teaches the method of using the suspension arm assembly, further including releasing at least one but not all of the brakes to reduce degrees of freedom of movement of the suspension arm assembly (Bereznicki: col 1, lines 59-61).

Claims 29 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Steger (US 2010/0258694 A1) in view of Timoszyk et al. (US 2015/0184779 A1), hereinafter Timoszyk, Dunfee et al. (US 7,240,477 B1), hereinafter Dunfee, Roos (US 4,517,632), and Blumenkranz et al. (US 6,246,200 B1), hereinafter Blumenkranz.
Regarding claim 29, Steger, as modified by Timoszyk, Dunfee, and Roos (see above discussions with respect to claim 1), teaches a medical suspension arm assembly (Steger: see Figure 1, see paragraph 0009, lines 1-12) comprising: an attachment member (Steger: 170, fig 5, paragraph 0026, line 5 and 6) for connecting the medical suspension arm assembly to a support structure (Steger: paragraph 0026, line 5 and 6); at least three horizontally aligned members (Steger: 300, fig 5, see annotation) relatively rotatable about each other (Steger: see Figures 5 and 6), each adjacent pair of the at least three horizontally aligned members being connected to each other by a joint (Steger: paragraph 0022, lines 6-8); a medical device (Steger: paragraph 0009, line 11) for providing medical services or information; and at least one conduit (Steger: 180, fig 7, as modified by, Timoszyk: 1030, 1040, 1050, fig 11) extending along the attachment member, the at least three horizontally aligned members and to the medical device (Timoszyk: see Figure 11, see paragraph 0043, lines 12-17; Steger: see Figure 7), wherein the at least one conduit extends along a path that extends along the at least three horizontally aligned members (Dunfee: see Figure 6; Steger: see Figures 5-7), and wherein a rotational axis of each joint connecting a respective adjacent pair of the at least three link members intersects the path (Dunfee: see Figure 6; Steger: see Figures 5-7); a brake system (Roos: 18, 21, 32, fig 3) comprising a brake (Roos: 18, fig 2) at each joint for selectively preventing movement of respective adjacent ones of the at least three horizontally aligned members about the joint (Roos: col 4, lines 46-56), and wherein the brake system is configured to require activation of at least two sensors (Roos: 21, fig 1, col 4, lines 17-20, e.g., the sensors 21 accommodated in the handlebars 19) to release the brake at each joint (Roos: col 4, lines 17-45).
Steger, as modified by Timoszyk, Dunfee, and Roos (see above discussions with respect to claim 1), does not teach the medical suspension arm assembly, wherein each brake is aligned with a rotational axis of the joint and located outside a periphery of the respective adjacent ones of the at least three horizontally aligned members along the rotational axis, wherein each brake is located outside of an outermost side of the respective adjacent ones of the at least three horizontally aligned members in a direction of the rotational axis of the joint.
Blumenkranz teaches an arm assembly (56, fig 5) comprising: at least three arms (98, 120, 122, fig 5) relatively rotatable about each other (col 9, lines 38-50), each adjacent pair of the at least three arms being connected to each other by a joint (84a, 84b, fig 5); and a brake system (124, 126, fig 5) comprising a brake (124, fig 5) at each joint for selectively preventing movement of respective adjacent ones of the at least three arms about the joint (col 9, lines 51-61), with each brake being aligned with a rotational axis of the joint and located outside a periphery of the respective adjacent ones of the at least three arms along the rotational axis (see Figure 5), wherein each brake is located outside of an outermost side of the respective adjacent ones of the at least three arms in a direction of the rotational axis of the joint (see Figure 5).

    PNG
    media_image12.png
    519
    620
    media_image12.png
    Greyscale













Blumenkranz is analogous art because it is at least from the same field of endeavor, i.e., supports.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have each brake (Roos: 18, fig 2) aligned with a rotational axis of a respective one of the joints (Steger: paragraph 0022, lines 6-8) and located outside a periphery of the respective adjacent ones of the at least three horizontally aligned members (Steger: 300, fig 5, see annotation) along the rotational axis (Blumenkranz: see Figure 5), wherein each brake is located outside of an outermost side of the respective adjacent ones of the at least three arms in a direction of the rotational axis of the joint (Blumenkranz: see Figure 5), as taught by Blumenkranz.  The motivation would have been to prevent the brakes from unnecessarily interfering with the rotational movement of the at least three horizontally aligned members when the brakes are released.  Therefore, it would have been obvious to combine Steger, Timoszyk, Dunfee, Roos, and Blumenkranz to obtain the invention as specified in claim 29.
Regarding claim 32, Steger, as modified by Timoszyk, Dunfee, Roos, and Blumenkranz (see above discussions with respect to claims 1, 9, and 29), wherein: the at least two sensors comprise at least two spaced capacitance touch sensors (Roos: 21, fig 1, col 4, lines 17-20, e.g., the sensors 21 accommodated in the handlebars 19; as shown in Figure 1, the handlebars 19 are spaced apart and therefore the sensors 21 are also spaced apart; also see discussions with respect to claim 9, In re Japikse).



Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Steger (US 2010/0258694 A1) in view of Timoszyk et al. (US 2015/0184779 A1), hereinafter Timoszyk, Dunfee et al. (US 7,240,477 B1), hereinafter Dunfee, Roos (US 4,517,632), and Goldsmith et al. (US 2013/0330043 A1), hereinafter Goldsmith.
Regarding claim 41, Steger, as modified by Timoszyk, Dunfee, and Roos with respect to claim 1, does not explicitly teach the suspension arm assembly, wherein an upper portion of the boom connecting assembly is configured to funnel the at least one conduit into the central portion of the boom connecting assembly.
Goldsmith teaches a system (see Figure 4) comprising: a boom connecting assembly (312b, 316, fig 7); and at least one line (paragraph 0056, line 3) extending down through a central portion of the boom connecting assembly (see Figure 7, see paragraph 0056, lines 1-6); wherein an upper portion (312b, fig 7) of the boom connecting assembly is configured to funnel the at least one line into the central portion of the boom connecting assembly (see Figures 7 and 8, see paragraph 0056, lines 1-6).

    PNG
    media_image13.png
    395
    686
    media_image13.png
    Greyscale










    PNG
    media_image14.png
    181
    662
    media_image14.png
    Greyscale





Goldsmith is analogous art because it is at least from the same field of endeavor, i.e., supports.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the upper portion of the boom connecting assembly (Timoszyk: 1026, fig 11) as a funneling portion (Goldsmith: 312b, fig 7), such that the upper portion of the boom connecting assembly is configured to funnel the at least one conduit (Steger: 180, fig 7, as modified by, Timoszyk: 1030, 1040, 1050, fig 11) into the central portion of the boom connecting assembly (Goldsmith: see Figures 7 and 8, see paragraph 0056, lines 1-6), as taught by Goldsmith.  The motivation would have been to efficiently direct the at least one conduit into the boom connecting assembly.  Therefore, it would have been obvious to combine Steger, Timoszyk, Dunfee, Roos, and Goldsmith to obtain the invention as specified in claim 41.

Allowable Subject Matter
Claims 33 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guang H Guan whose telephone number is (571) 272-7828. The examiner can normally be reached weekdays (10:00 AM - 6:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/G. H. G./Examiner, Art Unit 3631                                                                                                                                                                                                        

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631